422 Pa. 209 (1966)
Kungsgaten, Inc.
v.
Philadelphia, Appellant.
Supreme Court of Pennsylvania.
Argued May 26, 1966.
June 24, 1966.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*210 Levy Anderson, First Deputy City Solicitor, with him Edward G. Bauer, Jr., City Solicitor, for City of Philadelphia, appellant.
Judah I. Labovitz, with him Morris Wolf, Joseph H. Lieberman, and Wolf, Block, Schorr and Solis-Cohen, for appellee.
OPINION PER CURIAM, June 24, 1966:
This appeal arises out of an assessment of appellee, Kungsgaten, Inc., a Pennsylvania corporation, by the City of Philadelphia for amounts alleged to have been due under the Philadelphia Mercantile License Tax. Philadelphia Code 19-1003. The assessment was sustained by the Philadelphia Tax Review Board and Kungsgaten appealed to the Court of Common Pleas of Philadelphia County which reversed the board and set aside the assessment. On appeal, the Superior Court affirmed. Kungsgaten, Inc. v. Philadelphia, 206 Pa. Super. 343, 213 A.2d 90 (1965). We allowed the petition of the City of Philadelphia for allocatur.
The essential facts are not in dispute and are set forth in the opinion of the Superior Court. We are of the view that the disposition of this appeal is controlled by our decisions in Shelburne Sportswear, Inc. v. Philadelphia, 422 Pa. 199, 220 A.2d 798 (1966), decided today, and Tax Review Board v. Brine, 414 Pa. 488, 200 A.2d 883 (1964). Under those decisions, the *211 tax was properly imposed and the court of common pleas erred in setting aside the assessment. Accordingly, its decision may not be permitted to stand.
The order of the Superior Court is reversed.